Citation Nr: 0025066	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for a 
psychiatric disorder.

2.  Entitlement to an increased rating for the residuals of 
head trauma, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  He had no foreign service.  

In December 1990 the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), denied 
reopening a claim for service connection for a psychiatric 
disorder, denied an increased rating for the residuals of 
head trauma and denied entitlement to a temporary total 
rating based upon hospital treatment for a service-connected 
disability.  In August 1993, the RO received correspondence 
in which the veteran withdrew his claim for entitlement to a 
temporary total rating based upon hospital treatment for a 
service-connected disability.

In March 1998 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
and denied an increased rating for the residuals of head 
trauma.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a June 1998 Order the Court vacated the Board's March 1998 
decision and remanded the case to the Board for further 
action consistent with its order. 

The issue of entitlement to an increased rating for the 
residuals of head trauma is addressed in the remand portion 
of the decision.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a psychiatric disorder when it issued 
an unappealed rating decision in November 1983.

2.  Evidence submitted since the November 1983 RO rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is by itself or in combination with the other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the November 1983 final rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a psychiatric disorder 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the final November 
1983 unappealed rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
a psychiatric disorder is reported in pertinent part below.

Service medical records show that in May 1967 the veteran 
sustained a laceration to the left side of his scalp when a 
boat ran over him.  The veteran's May 1967 discharge 
examination revealed normal psychiatric and neurologic 
evaluations.

VA examinations in October 1967 included a neurologic 
diagnosis of brain concussion, residual of head injury, left 
temporal region, with severe degree of incapacity, and a 
psychiatric diagnosis of depressive reaction, with moderate 
degree of impairment.

The neurologic examiner noted that the veteran sustained a 
head injury during active service, and that he was 
unconscious for a few minutes and received 12 sutures on the 
left side of his scalp.  He complained that since the 
accident he had experienced symptoms including nervousness, 
tension and anxiety.

The psychiatric examiner noted that the veteran's psychiatric 
difficulty may have stemmed from his family situation, but 
that some other factor related to a noxious effect of the 
head trauma could not be stated at that time.

In an original rating decision of April 1968, the RO granted 
service-connection for disabilities including depressive 
reaction and brain concussion each evaluated as 10 percent 
disabling.  

In October 1969 the veteran was admitted to a psychiatric 
hospital in Hato Rey, Puerto Rico for psychiatric symptoms 
associated with schizophrenic reaction. 

In a May 1970 rating decision the RO concluded that the 
veteran's schizophrenia was a maturation of his depressive 
reaction and increased the disability evaluation to 100 
percent.  

Subsequently dated VA medical records through July 1974 
continued to reflect the presence of schizophrenia, 
undifferentiated type, with paranoid features.  

In July 1976 the RO severed service connection for 
schizophrenia.  It was determined that clear and unmistakable 
error existed in the rating decision of April 1968 wherein 
the RO granted service connection for depressive reaction and 
the rating decision of May 1970 wherein the RO granted 
service connection for schizophrenia, undifferentiated type.  

It was noted that neither a depressive disorder nor 
schizophrenia were present in service, nor was a psychosis 
manifested to a compensable degree within one year following 
separation from service.  

A March 1977 VA examination report showed depressive features 
associated with undifferentiated-type schizophrenia.

At an April 1978 RO personal hearing the veteran contended 
that his nervous condition was the result of head trauma 
suffered in service.  A copy of the hearing transcript is on 
file.

In November 1978 the Board upheld the RO's July 1976 rating 
decision severing service connection for a psychiatric 
disorder.  The Board found that a psychiatric disorder was 
not present in service or at service separation, and that a 
psychosis was initially manifested over two years following 
the veteran's separation from service. 

Evidence subsequently received included VA inpatient and 
outpatient treatment of the veteran for various complaints 
including psychiatric related symptoms associated with 
schizophrenia between April 1978 and November 1979.  

A medical report of JCO, MD, a psychiatrist, was received in 
May 1980.  He reported first treating the veteran for 
chronic, undifferentiated-type schizophrenia with schizo-
affective features in October 1972.  

In July 1980 the veteran furnished a copy of a medical report 
of NC, MD, a neurologist pertaining to his treatment from 
February to May 1980.  

In December 1980 the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disorder previously 
denied by the Board in November 1978.  Also, the Board 
determined that the evidence did not warrant a grant of 
service connection for schizophrenia as secondary to service-
connected brain concussion.  

Evidence subsequently received consisted of VA hospital and 
outpatient clinical reports dating between May 1982 and 
September 1983.  They refer to treatment for various problems 
including psychiatric disability.  

In November 1983 the RO denied reopening the claim of service 
connection for a psychiatric disorder based upon the 
submitted post-service medical treatment records dated from 
May 1982 to September 1983.  It was noted that the evidence 
submitted did not present a new factual basis to reopen the 
veteran's claim.  

Evidence received following the November 1983 rating decision 
included copies of private medical records dated from 
approximately August 1970 to November 1977.  A September 1970 
report indicated that the veteran was involved in a boat 
accident during active service which resulted in loss of 
consciousness for one month and remained in the hospital for 
3 months.  It was noted that he was discharged from the Army 
due to physical disability.  He seemed bad tempered and was 
depressed most of the time.  The diagnosis was reaction 
schizophrenic paranoid with depressive signs.  Additional 
records note treatment and diagnoses of chronic 
schizophrenia. 

Medical evidence added to the claims file since the November 
1983 final disallowance also includes VA medical records 
dated in September and October 1986 which report diagnoses of 
brainstem infarct and high blood pressure. 

A July 1990 VA hospital discharge summary included diagnoses 
of chronic schizophrenia, undifferentiated type, and old 
right pontine infarction, with residual right facial palsy 
and left hemiparesis.  

In January 1992 the veteran's spouse attended a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  She testified that she dated the 
veteran before his military service, and that they married 
after his service discharge and after the termination of his 
first marriage; she stated they had been married for 20 
years.  Transcript, p. 7.  She stated that she remained 
distant from the veteran during his previous marriage, but 
that since they married, she noticed that he had been very 
absent-minded.  Tr., p. 8.  

The veteran's representative stated that he believed service 
connection was warranted because the October 1967 VA 
examinations indicated that psychiatric treatment was 
required.  Tr., pp. 8-9.

VA outpatient treatment records include a September 1991 
report which noted diagnoses of status post brain concussion, 
chronic headaches, memory loss and neuropsychiatric disorder.  
VA hospital records dated in May 1992 include a diagnosis of 
chronic schizophrenia, undifferentiated type.  Subsequently 
dated VA medical records primarily referred to treatment for 
seizure disorder.

In November 1993 the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He testified that after his accident during 
active service the military revoked his 3 year reenlistment 
agreement, and they kept him idle at the base for 9 months.  
Transcript, pp. 8-9  He stated that he was treated with 
medication, but was not hospitalized during that time.  Tr., 
p. 9.  He stated that he received post-service medical 
treatment at the VA medical center, and that he could not 
remember anything after he had worked as a fireman.  Tr., p. 
10.  He stated that he believed his psychiatric disorder was 
the result of the head trauma during active service.  Tr., p. 
14.

A November 1992 VA outpatient treatment report noted 
seizures, brain trauma and organic brain syndrome.

A December 1994 VA neurologic examination showed for purposes 
of evaluation that the veteran had a neuropsychiatric 
disorder since many years earlier; this preceded the 
veteran's seizure disorder.  


Criteria

If no notice of disagreement is filed within the prescribed 
period the action or determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105;  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5108.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling Hodge, 
supra, the Federal Circuit Court "effectively decoupled" 
the determinations of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).




If the disorder is a psychosis then service connection may be 
granted if it is manifest to a degree of 10 percent or more 
within one year of date of termination of such service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder which the RO 
denied in November 1983.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only not previously of 
record, but also not merely cumulative of evidence previously 
of record.

In November 1983 the RO declined to reopen the veteran's 
claim for service connection for a psychiatric disorder 
because the veteran failed to submit new and material 
evidence to warrant reopening of the previously denied claim. 




Following a comprehensive review of the record, the Board 
notes that the evidence submitted since the RO decision in 
November 1983 includes the veteran's statements in support of 
the claim, personal hearing testimony and voluminous post-
service medical records referring to a long history of 
treatment of psychiatric disability.  The medical evidence is 
new in that it was not previously considered by prior RO or 
Board decisions.  

Importantly, since the added medical evidence is suggestive 
of continuous symptomatology relating to the veteran's mental 
condition over the years following separation from service, 
such evidence bears directly and substantially on the 
specific issue at hand and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's psychiatric 
disability.  Accordingly, the veteran's claim of entitlement 
to service connection for a psychiatric disability is 
reopened.  38 C.F.R. § 3.156(a).  

As Board noted earlier, the Court announced a three step test 
with respect to new and material cases.  Under the Elkins 
test, VA must first determine whether the appellant has 
submitted new and material evidence under section 3.156 to 
reopen the claim, and if so, VA must determine whether the 
claim is well grounded based on a review of the all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently issued a decision in which it 
held that the Court had impermissibly exceeded its authority 
by assuming that veteran's claim to be reopened and then 
going on to find that it was not well grounded.  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).

The Board had previously denied the claim, holding that new 
and material evidence had not been presented.  This decision 
was based on the test under Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Subsequent to this decision, the Federal Circuit issued the 
Hodge decision which changed the "new and material" test. 
The test went before the Court.  Rather than remanding the 
case to the Board for consideration of the new standard, the 
Court simply found that the claim was reopened under the new 
standard and went on to find that it was not well grounded.  
Winters v. West, 12 Vet. App. 203 (1999).

This decision was appealed to the Federal Circuit.  The 
Federal Circuit concluded that the Court had exceeded its 
authority by reopening the claim and finding it to be not 
well grounded prior to "DVA" ruling on the issue under the 
new Hodge standard.  See Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).

The Federal Circuit held that "only the DVA (acting on 
behalf of the Secretary) has the authority to reopen a 
claim."  The Federal Circuit further held that the Court's 
application of the new rules without notice deprived the 
veteran of the opportunity to present evidence on the well-
grounded claim issue before the original triers of fact, 
noting that the veteran was only concerned with attempting to 
demonstrate that he had presented new and material evidence 
under the Colvin standard.  Id.

As a result, the Federal Circuit concluded that the case 
should be remanded to the Board so it could reevaluate under 
the correct standard in order to determine whether the 
"DVA" correctly determined that new and material evidence 
had not been presented.  Id.

In the above discussed current order of the Court to the 
Board in the veteran's case at hand, it was pointed out that 
it is far from "clear" that the veteran's claim for service 
connection would be not well grounded.  Accordingly, it is 
the judgment of the Board that the next phase of the three 
step test as enunciated in Elkins; that is, whether his claim 
of service connection for a psychiatric disorder is well 
grounded should initially be considered by the RO.  This 
matter is addressed in the remand portion of the decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Based on the decision cited above, the Board finds that the 
issue of whether the veteran's claim of entitlement to 
service connection for a psychiatric disorder is well-
grounded must be remanded to the RO for initial 
consideration.  Bernard v. Brown 4 Vet. App. 384 (1993).

The Board notes that the veteran's claim of entitlement to an 
increased rating for the residuals of head trauma is well-
grounded based upon his assertions that his disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992). VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.  


In this regard, the Board notes that following a preliminary 
review of the record, the veteran is shown to have informed 
VA that he was receiving Social Security benefits for his 
disabilities.  There is no evidence that VA either attempted 
to obtain those records or informed the veteran that he 
should have obtained those records.  The outstanding Social 
Security records may contain helpful evidence regarding the 
veteran's degree of disability relating to head trauma.  

In accordance with the VA's duty to assist, in Hays v. Brown, 
9 Vet. App. 67, 73-74 (1996), the Court stated the following: 
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration including any decisions by 
the administrative law judge and to give that evidence 
appropriate consideration and weight."  Accordingly the RO 
must obtain those records.

Also, the Board notes that with respect to the issue of 
entitlement to an increased rating for the residuals of head 
trauma, the RO must consider the whether the veteran is 
entitled to an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1999).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the decision by an administrative law 
judge and the supporting records relied 
upon by the judge.  If records pertaining 
to such claim and medical evidence 
utilized in processing such claim are not 
available, that fact should be entered in 
the claims file.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development is in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App 
268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should formally 
adjudicate the issue of whether the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder is 
well-grounded; if the RO finds the claim 
is well-grounded, the RO has a duty to 
assist the veteran in the development of 
facts pertinent to his claim, and 
thereafter adjudicate the claim on the 
merits.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for the residuals of 
head trauma to include documentation of 
its consideration of the applicability of 
38 C.F.R. § 3.321 (b)(1) (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


